NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0033-21

Estate of ALHAM BARAKAT,
deceased, MORAD BARAKAT,
administrator of the Estate of
ALHAM BARAKAT,

          Plaintiff-Respondent,

v.

ROOSEVELT CARE CENTER AT
EDISON and MIDDLESEX
COUNTY IMPROVEMENT
AUTHORITY,

          Defendants-Appellants,

and

LOLA JOSEPH,

     Defendant.
______________________________

                   Argued February 1, 2022 – Decided July 29, 2022

                   Before Judges Currier and DeAlmeida.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Docket No. L-3187-21.
            Richard J. Mirra argued the cause for appellants
            (Hoagland, Longo, Moran, Dunst & Doukas, LLP,
            attorneys; Benjamin H. Haftel, of counsel; Richard J.
            Mirra, of counsel and on the briefs).

            Donald M. Stanzione argued the cause for respondent
            (Lombardi & Lombardi, PA, attorneys; Donald M.
            Stanzione, of counsel and on the brief).

PER CURIAM

      Defendants Roosevelt Care Center at Edison (RCC) and Middlesex

County Improvement Authority (County) appeal from the July 23, 2021 orde r

of the Law Division granting leave to plaintiff Morad Barakat, Administrator of

the Estate of Alham Barakat, to file a late notice of claim pursuant to N.J.S.A.

59:8-9, a provision of the Tort Claims Act (TCA), N.J.S.A. 59:1-1 to 12-1. We

reverse.

                                       I.

      Morad1 presented the following facts in his affidavit supporting his motion

for leave to file a late notice of claim. Morad is Alham's adult son. On July 6,

2020, Alham was a patient at RCC, a facility operated by the County, when she

became unresponsive.     RCC personnel transferred Alham to a hospital for



1
  Because the Administrator and the decedent share a surname, we refer to them
by their first names to avoid confusion.
                                                                           A-0033-21
                                       2
treatment. That same day, a representative of RCC contacted Morad to inform

him of Alham's condition and hospital admission. Alham was later transferred

to another medical facility, where she died on August 1, 2020. Morad "found

out that [his] mother . . . had passed away from dysphagia due to anoxic brain

injury as per the death certificate" issued on August 10, 2020.

      In his affidavit, Morad stated that because of precautions associated with

the COVID-19 pandemic he "was unable to meet and discuss this matter with

any representative of [RCC] despite my requests to do so." Morad did not

identify the dates on which he requested to meet, the manner in which the

requests were made, or if COVID-19 restrictions prevented him from

communicating with RCC by methods other than an in-person meeting. Morad

also stated that he "requested a copy of the medical records pertaining to the

stay of my mother" at RCC to "no avail . . . ." He did not identify the date on

which he made the request, to whom it was addressed, or the contents of any

response he received.

      On a date not specified in the record, Morad, acting without counsel,

applied to the Surrogate Court for authorization to obtain a copy of Alham's

medical records as Administrator of her estate. He submitted the necessary

paperwork via email, in light of COVID-19-related restrictions. On November


                                                                          A-0033-21
                                       3
9, 2020, the Surrogate issued an order to release Alham's medical records to

Morad.

      According to Morad's affidavit, on January 4, 2021, he obtained a copy of

Alham's medical records from RCC and proceeded directly to his counsel's

office. Morad's counsel submitted an affidavit stating that Morad retained his

firm on January 4, 2021, "to obtain the medical records and have them reviewed

by experts to determine whether the dysphagia was merely an unavoidable,

unfortunate complication or whether there was any medical negligence in the

happening and results of his mother's stay." Counsel's representation that he

was retained to obtain medical records contradicts Morad's statement that he

consulted counsel after RCC had given him a copy of those records. In his

affidavit, counsel acknowledged that "[w]hen [his firm was] retained on January

4, 2021," he considered the TCA and determined "the ninety (90) day notice of

claim period had expired."

      On January 5, 2021, Morad's counsel mailed a letter to defendants styled

as notice of a potential medical malpractice claim relating to Alham's death. The

letter described the "details" of the potential claim as:

            The claimant, Estate of Alham Barakat, was
            unresponsive and no longer breathing while under the
            care of the facility. Further details may be supplied


                                                                           A-0033-21
                                         4
             upon receipt of the facility's medical records for
             07/05/2020 through 07/06/2020.

Despite being aware that the ninety-day period had expired, the attorney did not

seek leave to file a late notice of claim at that time.

      Almost five months later, on May 20, 2021, defendants' counsel wrote to

Morad's counsel stating that Morad was required to file a notice of claim within

ninety days of Alham's death on August 1, 2020. Defendants' counsel stated

that because the notice of claim was not filed until January 5, 2021, it was

untimely. She requested Morad execute a stipulation of dismissal regarding all

claims against RCC and the County. 2

      On May 26, 2021, Morad moved in the trial court pursuant to N.J.S.A.

59:8-9 for leave to file a late notice of claim. In an affidavit Morad stated, in

addition to the facts noted above, that: (1) RCC never informed him of the cause

of his mother's death; (2) he was "extremely limited with respect to visitation

with" his mother because of precautions taken in response to the COVID-19

pandemic; (3) Alham was unresponsive after July 6, 2020, and could not

communicate with him regarding the cause of her dysphasia; (4) he was unaware

RCC was a public entity; and (5) he "was devastated as a result of the loss of


2
  It is unclear why defendants' counsel requested a stipulation of dismissal, as
no action relating to Alham's death was pending in any court.
                                                                           A-0033-21
                                          5
[his] mother . . . and was not in a good emotional state for quite some time after

her passing, complicated by the" COVID-19 pandemic. Defendants opposed the

motion.

      On July 23, 2021, the trial court issued an oral opinion granting the

motion. The court, relying on our holding in Jeffrey v. State, 468 N.J. Super.

52 (App. Div. 2021), found "that pursuant to N.J.S.A. 59:8-8 the . . . accrual

occurred on January 5th, 2021, the day after the plaintiff finally obtained his

deceased mother's medical records from [RCC], the very day he retained

counsel, who in turn immediately and diligently prepared and served a notice of

claim on" defendants. 3 The court then reasoned Morad had until April 5, 2021,

ninety days from January 5, 2021, to file a notice of claim. 4 Morad's filing of a

notice of claim on what the judge found to be the accrual date should have

resulted in a finding that the notice of claim was timely, mooting the motion.

      The court, however, concluded that "the plaintiff has therefore shown,

'extraordinary circumstances' within the meaning and intendment of N.J.S.A.


3
  Although the trial court found that Morad retained counsel on January 5, 2021,
the record indicates he retained counsel the day before.
4
  The court also stated that the ninety-day period could be calculated beginning
January 7, 2021, the day defendants received the notice of claim. It is not clear
why the period in which to file a notice of claim would begin on the day that it
was received by the relevant public entities.
                                                                            A-0033-21
                                        6
59:8-9 . . . ." That provision, however, applies only where a party is seeking

leave to file a late notice of claim. The court then made a number of findings

relevant only if Morad's notice of claim had been untimely filed. For example,

the court found that Morad "diligently and repeatedly attempt[ed] to obtain"

Alham's medical records and retained counsel immediately upon receipt of the

records. In addition, the court held that defendants had failed to demonstrate

that they would be substantially prejudiced if the court granted "relief from the

filing of the late tort claims notice and the plaintiff's tardiness, as is otherwise

required under N.J.S.A. 59:8-9." Finally, the court held that

            because of the added authority and enhanced discretion
            vested in the trial courts by the Supreme Court's
            eleventh omnibus order of March 23, 2021, and those
            omnibus orders preceding it and/or incorporated by
            reference, "In recognition of the pervasion and severe
            effects of the COVID-19 public health crisis," the
            [c]ourt in this individual matter, and consistent with
            Rule 1:1-2(a), will extend the deadlines for the filing of
            a notice of claim, and "in a combination of the
            legitimate needs of the plaintiff, his attorney, and
            others, in the interest of justice."

      A July 23, 2021 order grants Morad leave to file a late notice of claim and

provides that the January 5, 2021 notice of claim "shall be deemed timely filed

and served, nunc pro tunc, on and as of January 7, 2021."




                                                                              A-0033-21
                                         7
      This appeal follows. Defendants argue the trial court erred: (1) when it

found Morad's claims accrued on January 5, 2021; (2) misapplied the TCA; and

(3) mistakenly exercised its discretion when it found that extraordinary

circumstances warranted leave to file a late notice of claim.

                                         II.

      The TCA modifies the doctrine of sovereign immunity and establishes the

parameters within which an injured party may recover for the tortious acts of

public entities and employees. Feinberg v. Dep't of Envt'l Prot., 137 N.J. 126,

133 (1994).     The statute's "guiding principle" is "that immunity from tort

liability is the general rule and liability is the exception." D.D. v. Univ. of Med.

& Dentistry of N.J., 213 N.J. 130, 134 (2013) (quoting Coyne v. Dep't of

Transp., 182 N.J. 481, 488 (2005) (internal quotations omitted)). The Act,

therefore, "imposes strict requirements upon litigants seeking to file claims

against public entities." McDade v. Siazon, 208 N.J. 463, 468 (2011).

      Among those requirements is that the claimant, prior to initiating suit, file

a notice of claim describing "[t]he date, place and other circumstances of the

occurrence or transaction which gave rise to the claim asserted," along with

other information. N.J.S.A. 59:8-4(a) to (f). The notice of claim

              shall be presented . . . not later than the 90th day after
              accrual of the cause of action. . . . The claimant shall

                                                                              A-0033-21
                                          8
            be forever barred from recovering against a public
            entity or public employee if:

            a. The claimant failed to file the claim with the public
            entity within 90 days of accrual of the claim except as
            otherwise provided in [N.J.S.A.] 59:8-9 . . . .

            [N.J.S.A. 59:8-8.]

N.J.S.A. 59:8-9 provides that

            [a] claimant who fails to file notice of his claim within
            90 days as provided in section 59:8-8 . . . , may, in the
            discretion of a judge of the Superior Court, be permitted
            to file such notice at any time within one year after the
            accrual of his claim provided that the public entity or
            the public employee has not been substantially
            prejudiced thereby. Application to the court for
            permission to file a late notice of claim shall be made
            upon motion supported by affidavits based upon
            personal knowledge of the affiant showing sufficient
            reasons constituting extraordinary circumstances for
            his failure to file notice of claim within the period of
            time prescribed by section 59:8-8 . . . or to file a motion
            seeking leave to file a late notice of claim within a
            reasonable time thereafter . . . .

      "Ascertaining the timeliness of a [TCA] notice requires a simple, three -

step sequential analysis that never changes." McNellis-Wallace v. Hoffman,

464 N.J. Super. 409, 416 (App. Div. 2020) (citing Beauchamp v. Amedio, 164

N.J. 111, 118 (2000)). "The first step is to determine when the cause of action

accrued in accordance with N.J.S.A. 59:8-1." Ibid. "The discovery rule is part

and parcel of such an inquiry because it can toll the date of accrual." Ibid.

                                                                          A-0033-21
                                        9
(quoting Beauchamp, 164 N.J. at 118). "Once the date of accrual is ascertained,

one can proceed to the second step, which 'is to determine whether a notice of

claim was filed within ninety days' as required by N.J.S.A. 59:8-8." Ibid. "'If

not, the third task is to decide whether extraordinary circumstances exist

justifying a late notice' under N.J.S.A. 59:8-9." Ibid. (quoting Beauchamp, 164

N.J. at 118-19).

      "Accrual shall mean the date on which the claim accrued . . . ." N.J.S.A.

59:8-1. A claim accrues under the TCA "on the date of the accident or incident

that gives rise to any injury, however slight, that would be actionable if inflicted

by a private citizen." Beauchamp, 164 N.J. at 123. We review de novo the trial

court's determination of an accrual date. Manalapan Realty, LP v. Twp. Comm.

of Manalapan, 140 N.J. 366, 378 (1995).

      The accrual date of Morad's claim was, therefore, August 1, 2020, the date

of Alham's death. The trial court misapprehended the law when, relying on our

holding in Jeffrey, it found Morad's claims accrued on January 5, 2021. The

plaintiff in Jeffrey suffered devastating injuries in a motorcycle accident. 468

N.J. Super. at 54. As the court explained,

            Plaintiff was twenty-five years old at the time of the
            accident. In one catastrophic event, he lost complete
            movement and sensation of his body. As described in
            his discharge summary from University Hospital, he

                                                                              A-0033-21
                                        10
            suffered from "tetraplegia" a medical term also known
            as quadriplegia, defined as a "complete paralysis of
            both the arms and legs that is usually due to injury."
            Using the medical terminology in his discharge
            summary, plaintiff has "no motor or sensory function,"
            "no rectal tone," and requires a "Foley catheter in place
            for [a] neurogenic bladder."

            [Id. at 57-58 (alteration in original).]

After the accident, the plaintiff required several surgeries. Id. at 54. He was

subsequently transferred to a rehabilitation center, for six months of in-patient

and outpatient rehabilitative therapy.      Id. at 56.    The accident left him

"completely disabled and unable to perform rudimentary movements." Ibid. He

uses a wheelchair for mobility, is unable to move his legs, and has minimal

movement of his upper extremities. Ibid.

      The plaintiff in Jeffrey did not consult an attorney until seven months after

the accident when he received a bill for his medical treatment. Ibid. It was only

then that he realized that the EMTs who treated him, who were employed by a

public entity, may have exacerbated his injuries by lifting his body by his

clothing rather than stabilizing his neck and back with a backboard. Id. at 55,

56. Before that consultation, the plaintiff did not know the identity of the first

responders who treated him. Id. at 56. The trial court denied the plaintiff's




                                                                             A-0033-21
                                       11
motion to file a late notice of claim, finding he produced insufficient evidence

that his medical condition prevented him from filing a timely claim. Id. at 57.

      We reversed, concluding that the trial court had "grossly misapprehended

the magnitude of [the] plaintiff's injuries," and demanded too high a level of

proof of his fragile emotional health in the months after the accident. Id. at 57.

We held that

            a judge does not require psychiatric testimony to infer
            that [the] plaintiff's emotional state was, at the very
            least, extremely delicate and highly fragile. It would
            thus be beyond insensitive to impose a duty on plaintiff
            to seek legal advice through surrogates composed of
            family members or friends, during this life-altering
            adjustment period. We are certain the Legislature did
            not intend for the judiciary to construe the term
            "accrual" in N.J.S.A. 59:8-8 in a manner that abandons
            all vestiges of basic human empathy.

            [Id. at 58.]

We continued,

            [t]he time [the] plaintiff spent receiving inpatient
            treatment . . . was not exclusively devoted to his
            physical recovery. We do not require an explicit
            detailed account of the emotional and psychological
            trauma [the] plaintiff endured during this time period.
            It is self-evident that seeking an attorney to investigate
            the legal intricacies of a potential lawsuit was not
            among plaintiff's most pressing concerns during these
            emotionally difficult times.



                                                                            A-0033-21
                                       12
             After he completed the two-month inpatient program
             . . . [the] plaintiff was required to confront and adjust
             to the physical limitations associated with living as a
             quadriplegic.       Although this radical shift from
             motorcyclist to quadriplegic wheelchair user in no way
             diminishes the value and dignity of [the] plaintiff's life,
             the inherent difficulties associated with this new reality
             cannot be viewed as a barrier to deny [the] plaintiff
             access to our civil courts.

             [Id. at 58-59.]

      Finding that the trial court "mistakenly exercised [its] discretion by not

giving proper consideration to the traumatic ramifications of the catastrophic,

life-altering injuries [the] plaintiff suffered," we concluded his claims accrued

on the day he met with his attorney seven months after the accident. Id. at 58.

      Morad's loss of his mother, while undoubtedly a devastating event, is not

of the same nature as the injuries suffered by the plaintiff in Jeffery. First, it

was the plaintiff himself who was rendered totally disabled and in need of

extensive medical care in Jeffrey. Morad is not the party who was injured by

the alleged malpractice at issue here. While we do not intend to belittle Morad's

grief, his suffering is secondary to the injuries caused by the alleged tortious act.

In addition, the record establishes that Morad was functioning at a high level in

the ninety days after Alham's death. He communicated with defendants, sought

Alham's medical records, obtained her death certificate, and made a successful


                                                                              A-0033-21
                                        13
application to the Surrogate Court. There is nothing in the record suggesting he

was unaware of the potential medical malpractice claim or unable to contact

counsel to explore legal claims during the ninety-day period.

      Ninety days from August 1, 2020 was October 30, 2020. Morad did not

attempt to file a claim until January 5, 2021. Because Morad filed the January

5, 2021 letter outside of the statutory period for doing so, it was a legal nullity.

Rogers v. Cape May Cnty. Off. of the Pub. Def., 208 N.J. 414, 427 (2011).

Although Morad's counsel concedes that he was aware on January 5, 2021, that

the ninety-day period had expired, he did not file a motion for leave to file a late

notice of claim until May 26, 2021, more than six months after expiration of the

ninety-day period.

      We turn then to whether the trial court's grant of leave to file a late notice

of claim was warranted. The relevant period for our inquiry is from August 1,

2020, when the claim accrued, to May 26, 2021, when Morad moved for leave

to file a late notice of claim. Only a claimant's demonstration of extraordinary

circumstances justifies such leave. N.J.S.A. 59:8-9. We review the trial court's

application of the extraordinary circumstances exception for an abuse of

discretion. McDade, 208 N.J. at 476-77. "Although deference will ordinarily

be given" to the trial court's fact findings, "the court's conclusions will be


                                                                              A-0033-21
                                        14
overturned if they were reached under a misconception of the law." D.D., 213

N.J. at 147.

      Prior to the enactment of N.J.S.A. 59:8-9, to be granted leave to file a late

notice of claim, a claimant needed only show "sufficient reasons" prevented the

filing of a timely notice of claim. Lowe v. Zarghami, 158 N.J. 606, 625 (1999).

The statute was amended in 1994 to include the extraordinary circumstances

standard, which is "more demanding[,]" id. at 625-26, and "raise[d] the bar for

the filing of a late notice" of claim, Rogers, 208 N.J. at 428. The party seeking

leave to file a late notice of claim must show extraordinary circumstances.

Ventola v. N.J. Veterans' Mem'l Home, 164 N.J. 74, 80 (2000).

      The TCA does not define what constitutes "extraordinary circumstances,"

leaving "for a case-by-case determination . . . whether the reasons given rise to

the level of 'extraordinary' on the facts presented." Lowe, 158 N.J. at 626

(citations and internal quotations omitted). As the Supreme Court explained,

               [t]he Legislature's grant of authority to trial courts to
               permit a late notice in the exercise of their discretion
               does not equate with a grant of authority to override the
               statute's declaration of purpose or to substitute a lesser
               standard of proofs for the extraordinary circumstances
               demanded by the 1994 amendment to the statute itself.
               Trial courts, in exercising their statutory authority, and
               appellate courts, in reviewing those decisions, must
               ensure that their decisions are faithful to the overall
               legislative framework in order that the statute's

                                                                             A-0033-21
                                          15
            essential purposes be preserved and not eroded through
            excessive or inappropriate exceptions. Courts faced
            with applications for leave to file a late notice of claim,
            therefore, must proceed with their evaluation mindful
            of the Legislature's direction that the proofs
            demonstrate circumstances that are not merely
            sufficient, but that they instead be extraordinary.

            [D.D., 213 N.J. at 148-49.]

      Morad's emotional distress at the death of his mother, while

understandable, does not constitute extraordinary circumstances. To establish

extraordinary circumstances, a claimant must demonstrate a medical condition

during the period in which the notice was to be filed that, when viewed

objectively, was "severe, debilitating, or uncommon" and prevented "attend[ing]

to the filing of a claim." Id. at 150. The "stress and emotional strain that would

quite ordinarily follow from learning" of a relative's death, which was not "of

sufficient immediate concern . . . or . . . so significant in nature" to require

medical care is insufficient to constitute extraordinary circumstances. Id. at

150-51.

      Morad has not met this standard. He did not produce evidence that he was

so distraught that he sought medical treatment or was hospitalized during the

ninety-day period. To the contrary, Morad certified that after his mother's death,

and before expiration of the ninety-day period, he was engaged in


                                                                            A-0033-21
                                       16
communications with defendants seeking a meeting and the production of her

medical records, obtained a copy of Alham's death certificate, and successfully

petitioned the Surrogate Court for an order directing release of her records.

      In addition, Morad offered no explanation for his counsel's failure to file

a motion for leave to file a late notice of claim during the more than four-month

period from January 4, 2021, to May 26, 2021. It appears counsel made the

motion in response to the May 20, 2021 letter from defendants' counsel setting

forth their position that the notice of claim had been filed late. The trial court

suggested defendants' failure to promptly respond to the notice of claim excused

Morad's delay in filing his motion.          We disagree with this suggestion.

Defendants had no obligation to prompt Morad to seek judicial relief to file his

late notice. It is incumbent on a plaintiff, like Morad, whose counsel is aware

that the ninety-day period has expired, to promptly seek leave to file a late notice

of claim. Knowingly filing a late notice of claim to gauge the response of the

relevant public entities is insufficient to constitute compliance with the TCA.

      Finally, the trial court erred when it relied on the general limitations

surrounding the COVID-19 pandemic to conclude Morad established

extraordinary circumstances. While Morad alleges he was hindered in obtaining

Alham's medical records because of the restrictions on in-person meetings at


                                                                              A-0033-21
                                        17
RCC, we have already found that those medical records were not necessary to

file a notice of claim.

      The trial court also erred in its reliance on the Supreme Court's eleventh

COVID-19 Ominbus Order (Order), issued on March 23, 2021, when granting

Morad leave to file a late notice of claim. The provision of the Order on which

the court relied provides:

             [i]n recognition of the pervasive and severe effects of
             the COVID-19 public health crisis, the court in any
             individual matter consistent with Rule 1:1-2(a) may
             suspend proceedings, extend discovery or other
             deadlines, or otherwise accommodate the legitimate
             needs of parties, attorneys, and others in the interests of
             justice . . . .

Rule 1:1-2(a) states in relevant part that:

             [t]he rules in Part I through Part VIII, inclusive, may be
             construed to secure a just determination, simplicity in
             procedure, fairness in administration and the
             elimination of unjustifiable expense and delay. Unless
             otherwise stated, any rule may be relaxed or dispensed
             with by the court in which the action is pending if
             adherence to it would result in an injustice.

      The Order authorizes courts to relax deadlines established in the court

rules to accommodate attorneys, parties, and others in light of the COVID-19

public heath crisis. It does not, and likely cannot, see Winberry v. Salisbury, 5

N.J. 240, 243-48 (1950), and Rosenberg v. Town of N. Bergen, 61 N.J. 190,


                                                                           A-0033-21
                                        18
199-200 (1972), authorize judges to alter statutory deadlines for asserting

claims, particularly where, as in the case of the TCA, the Legislature has set

clearly defined terms for the waiver of the State's sovereign immunity.

      Because Morad did not demonstrate extraordinary circumstances for the

late filing of the notice of claim we need not reach the question of whether

defendants were substantially prejudiced by the late notice.

      Reversed.




                                                                          A-0033-21
                                      19